Cole, Judge:
This case concerns the proper dutiable value of cigars exported from Cuba in September 1944 and entered at the port of Miami, Fla., in October 1944.
At the hearing in Miami on February 28, 1946, the parties submitted the appeal on a stipulation, agreeing that at the time of exportation of the instant merchandise, such or similar cigars were freely offered for sale to all purchasers in the principal markets of Cuba, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at the following values, *340the prices for home consumption of such or similar merchandise being-no higher:
Consular invoice No. Item, Value (per thousand>
379_ 3,000 Med. Coronas 25’s $99
379.. 3,000 Petit de Lis 25’s. _ 84
385_ 2,500 Londres 50’s_ 75
385_ 1,000 Petit de Lis 50’s__ 80
385_ 1,000 Cremas 50’s_ 115
385_ 1,000 Med. Coronas 50’s 95
385_ 500 Especiales 25’s_ 119
385_ 500 Nacionales 50’s_ 125
380_ 2,000 Londres 50’s_ 75
380_ 2,000 Panetelas 50’s_ 75
380_ 2,000 Petit de Lis 50’s_— 80
380_ 1,000 Petit de Lis 25’s__ 84
380_ 2,000 Med. Coronas 50’s 95
380_ 1,000 Med. Coronas 25’s. 99
All of the foregoing prices are net, packed.
On the agreed facts, I find export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed § 1402 (d)), to be the proper basis for appraisement of the cigars in question, and that such statutory-values are those hereinabove set forth for the items enumerated.
Judgment will be rendered accordingly.